       Case 2:18-cv-03978-DLR Document 31 Filed 12/14/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   George Arthur Richie,                             No. CV-18-03978-PHX-DLR
10                  Petitioner,                        ORDER
11   v.
12   Charles Ryan, et al.,
13                  Respondents.
14
15
16          Before the Court are Petitioner’s motion for summary judgment (Doc. 28) and

17   motion pursuant to Fed. R. Civ. P. 60(c) (Doc. 29). For the following reasons, Petitioner’s
18   motions are denied.

19   I. Procedural history

20          On November 14, 2019, Magistrate Judge Deborah M. Fine issued a Report and
21   Recommendation (“R&R”), (Doc. 15), regarding Petitioner’s Petition for Writ of Habeas
22   Corpus filed pursuant to 28 U.S.C. § 2254. (Doc. 1.) The R&R recommended that the

23   Petition be denied and dismissed with prejudice. Defendant filed an objection to the R&R

24   (Doc. 16) which the Court overruled in a February 18, 2020 order, accepting the R&R and

25   dismissing Petitioner’s Petition for Writ of Habeas Corpus with prejudice. (Doc. 18.) On

26   March 5, 2020, Petitioner filed a Motion for Extension of Time (Doc. 20), which was
27   denied on April 9, 2020. (Doc. 21.) Then on April 24, 2020 and on May 4, 2020, Petitioner
28   filed new objections to the Court’s rulings (Docs. 22 and 23), which the Court treated as
       Case 2:18-cv-03978-DLR Document 31 Filed 12/14/20 Page 2 of 3



 1   a Rule 60 motion and denied by order on May 13, 2020. (Doc. 24.) Following that ruling,
 2   the Petitioner, yet again, challenged the Court’s acceptance of the R&R, bringing a
 3   “Motion; Pursuant to Rule 59(a)-(c), Rule 60(c) of Civil Procedure Supplemental; to
 4   Objection of Court’s Ruling/Rec. and Denial,” (Doc. 25), which the Court denied. (Doc.
 5   30.) On September 4, 2020, Petitioner filed a motion for summary judgment, alleging that
 6   his Rule 59 and 60 motion should be granted because Respondents failed to file a response.
 7   (Doc. 28.) One week later, he filed an additional Rule 60 motion. (Doc. 29.) The motions
 8   are now before the Court.
 9   II. Discussion
10          Petitioner’s motion for summary judgment (Doc. 28) is without merit. Petitioner
11   contends that he should have prevailed on his Rule 59 and 60 motion (Doc. 25) because
12   Respondents failed to file a response thereto. To the contrary, Respondents filed a timely
13   response to Petitioner’s motion on August 26, 2020. (Doc. 27.) Petitioner provides no
14   other basis for the granting of his motion for summary judgment. Consequently, the Court
15   will deny it.
16          Petitioner’s Rule 60 motion is similarly meritless. Although he cites to Rule 60(c),
17   it appears that Petitioner seeks relief under Fed. R. Civ. P. 60(b)(3), for his motion alleges
18   that the deputy county attorney committed “two acts of fraud on the court.” (Doc. 29 at 1.)
19   Motions for reconsideration should not be used for the purpose of asking a court “to rethink
20   what the court had already thought through — rightly or wrongly.” Defenders of Wildlife
21   v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995) (quoting Above the Belt, Inc. v. Mel
22   Bohannon Roofing, Inc., 99 F.R.D. 99, 101 (E.D. Va. 1983)). Petitioner’s allegations of
23   fraud on the court are merely a repackaging of arguments he has previously made, which
24   the Court has rejected. Petitioner has not otherwise provided any basis for the Court to
25   grant reconsideration in this matter.
26   ///
27   ///
28   ///


                                                 -2-
     Case 2:18-cv-03978-DLR Document 31 Filed 12/14/20 Page 3 of 3



 1       IT IS ORDERED that Petitioner’s motions (Docs. 28, 29) are DENIED.
 2       Dated this 14th day of December, 2020.
 3
 4
 5
                                             Douglas L. Rayes
 6                                           United States District Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           -3-
